 In the Matter Of STANDARD OIL COMPANY OF CALIFORNIAandPETRO-LEUM DRIVERS & HELPERS, LOCAL 248, AFFILIATED WITH THEINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS, AFFILIATED WITH THE AMERICAN FEDERATIONOF LABORIn the Matter of STANDARD OIL COMPANY OF CALIFORNIAandINDE-PENDENT UNION OF PETROLEUM WORKERSCases Nos. 31-R-3059 and 21-R-3107, respectively.Decided April9, 1946Mr. Norbet Korte,of San*Francisco, Calif., andMr. John M. Hall,of Los Angeles, Calif., for the Company.Messrs. Jack RainandHenry Spiller,of Los Angeles, Calif., forLocal 248.Messrs. Rufus BaileyandFrank Bellisle,of Los Angeles, Calif., forthe Petroleum Workers.Mr. Walter H. Hewicker,of Bakersfield, Calif., for the Council.Mr. Frank J. Newman,of Los Angeles, Calif., for the Oil Workers.Mr. Robert E. Pentzer,of Bakersfield, Calif., for Local 87.Mr. Angelo J. Fiunzara,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an original petition and an amended petition separately andduly filed by Petroleum Drivers & Helpers, Local 248, affiliated withthe International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers, affiliated with the American Federation of Labor,herein called Local 248,1 and by Independent Union of PetroleumWorkers, herein called the Petroleum Workers, each alleging that aquestion affecting commerce had arisen concerning the representationIThe name of the original petitioner,General Transport,Petroleum&Sales Drivers,Local Union 224, AFL, was amended at the hearing to show the name of Local 248 asindicated in the caption and in the body of the Decision67 N. L. R. B., No. 18.132 STANDARD OIL COMPANY OF CALIFORNIA133of employees of Standard Oil Company of California, herein calledthe Company, the National Labor Relations Board consolidated thecases and provided for an appropriate hearing upon due notice beforeGeorge H. O'Brien, Trial Examiner.The hearing was held at LosAngeles, California, on January 30 and 31, 1946.The Company;Local 248; the Petroleum Workers; Oil Workers International Union,CIO, herein called the Oil Workers; and Standard Sales EmployeesCouncil, herein called the Council, appeared and participated?Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.-The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESSOF THE COMPANYStandard Oil Company of California, a Delaware corporation, isengaged in the production, refining, transportation, sale, and distribu-tion of petroleum and petroleum products.The Company owns andoperates refineries at Richmond, El Segundo, and Bakersfield, Cali-fornia, and through subsidiaries, it operates refineries in other States.During the year 1944, the Company produced in excess of 7b,000,000barrels of refined petroleum products, approximately 40 percent ofwhich was shipped to points outside the State of California.Duringthe same period the crude petroleum utilized by the Company in itsCalifornia refineries was produced and purchased by it entirely inCalifornia.Although the Company shipped no crude petroleum out-side the State, it delivered to purchasers, including a subsidiary, morethan 2,000,000 barrels of crude petroleum which were subsequentlytransported to points outside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDPetroleum Drivers & Helpers, Local 248, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &s The following organizations were served with notice but failed to appear:Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Locals85 and 70; Santa Maria Teamsters Union #381 ; General Teamsters Local #431 ; andGeneral Truck Drivers, Warehousemen & Helpers Local 315.A representative of Teamsters, Chauffeurs,Warehousemen&Helpers Union,Local 87,was present at the hearing and moved to intervene but subsequently withdrew therefrom;a representative of International Union of Operating Engineers was present at the hearingbut did not intervene. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelpers, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.Independent Union of Petroleum Workers is a labor organizationadmitting to membership employees of the Company.OilWorkers International Union, affiliated with the Congress ofIndustrial Organizations,is a labor organization admitting to mem-bership employees of the Company.Standard Sales Employees Council is a labor organization admittingto membership employees of the Company.111. THE QUESTIONS CONCERNING REPRESENTATIONIt was apparent from the Company's position at the hearing that itwould not recognize Local 248 or the Petroleum Workers unless anduntil either is certified by the Board in an appropriate unit.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that Local 248 and the Petroleum Workers each repre-sents a substantial number of employees in the respective units allegedby each to be appropriate .4We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESLocal 248 seeks a unit composed of all drivers, helpers, loaders,plantmen, and area salesmen operating out of the El Segundo, Monte-bello,Whittier, Long Beach, and Los Angeles, Spring Street bulkstations,excluding garage mechanics,office and clerical employees,and all supervisory employees."The Petroleum Workers seeks a unit, with which the Companyagrees, of all employees of the Motor Transport Department in Cali-8 The Council stated at the hearing that since 1937, It has been the contractual rep-resentative of all employees in the Company'sMarketing Department in California.Al-though it does not assert the alleged contract as a bar, it appears that the Councilparticipated at the hearing for the limited purpose of protecting the interests of theemployees whom it allegedly represents.*A Board Attorney reported that Local 248 submitted 79 application cards; that 59names appearing on these cards were listed on an incomplete pay roll of the Companyof January 25, 1946,containing the names of 142 employees In the unit sought in CaseNo. 21-R-3059; that the Petroleum Workers submitted a petition listing the names of181 persons,61 of whose names appeared on the aforesaid pay roll,listing the names of233 employees in the unit petitioned for in Case No, 21-R-3107.The Board Attorney further reported that the Oil Workers submitted 22 membershipcards; that of the names appearing on these cards,14were listed on the aforesaidpay roll,containing the names of 30 employees in the unit which the Oil Workersalleges to be appropriate.The Council relies upon its alleged contract with the Company to show Its interestin this proceeding.5 Local 248's petition as to the alleged appropriate unit was amended at the hearing asIndicated herein. STANDARD OIL COMPANY OF CALIFORNIA135fornia on the Company's classified pay roll, including operators,drivers, helpers, maintenance personnel, dispatchers, field clericals,and Motor Transport Department employees in the Company's severalrefineries, excluding Motor Transport Department employees in theSan Francisco and Sacramento Sales Districts, and all supervisoryemployees.The Oil Workers contends that all employees of the Motor TransportDepartment at the Company's El Segundo refinery constitute a unitappropriate for the purposes of collective bargaining.The Company functionsas anintegrated business enterprise, en-gaged in the production, refining, transportation, sale, and distributionof petroleum and petroleum products.To carry on its vast under-takings, the Company has divided its California operations into sev-eral departments,' of which the Motor Transport and the MarketingDepartments are alone involved in this proceeding.The Proposed Unit of Local 148:As noted above, Local 248 limitsits proposed unit to drivers, helpers, loaders, plantmen,and area sales-men in certain of the Company's bulk stations. The drivers and helpersreferred to are under the supervision of the Motor Transport Depart-ment, while loaders, plantmen, and area salesmen are subject to thesupervision of the Marketing Department.The record shows thatthe drivers and helpers operate cargo and tank trucks, that loadersand plantmen prepare goods for shipment, receive stock, and loadtank trucks, and that area salesmen, unlike the drivers, operate trucksfor the purpose of soliciting sales and selling petroleum products. Itthus appears that the duties of the loaders, plantmen, and area sales-men are completely distinct from those of the drivers and helpers anditwould appear, therefore, that they do not have common interests.In addition, the record discloses that employees in these separate de-partments generally maintain their individual identity as evidencedby the fact that normally they are not interdepartmentally transferred.Accordingly, we find on the basis of the record that because of theseparate supervision, the distinction in the nature of duties, and thelack of employee interchange between the departments, that the pro-posed unit of Local 248 would not be appropriate for collectivebargaining.Proposed Unit of the Petroleum Workers and of the Oil Workers:The Motor Transport Department in California has been divided,apparently for operational convenience, into three geographic divi-sions, the Southern, the San Joaquin, and the Central.'The Petro--The principal departments are : Producing,Natural Gasoline,Purchase and Stores,Marketing,Manufacturing,Pipe Line,Marine,and Motor Transport."The Motor Transport Department has employees in these divisions at the followingplants: In the Southern Division,Los Angeles(North Spring Street),E1 Segundo,Murphy-Coyote,Long Beach,Pomona,Glendale, San Diego,and San Luis Obispo ; in theSan Joaquin Division,Taft,Bakersfield.and Kettleman;and in the Central Division, SanFrancisco,Oakland,Richmond,and Sacramento. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDleum Workers seeks to represent employees in each of these divisionswith the exception of employees in the San Francisco and Sacramentodistricts.It would, however, include in its proposed unit employeesof the Motor Transport Department at the El Segundo refinery who,the Oil Workers contends, should constitute a separate unit.The function of the Motor Transport Department is to transportmaterial, equipment, and passengers by motor vehicles for the Com-pany's other departments. Its personnel includes employees in thefollowing industrial classifications : drivers, helpers, operators," chauf-feurs,maintenance men, utility service man, and clerks, whose collec-tive duties consist of operating and servicing the Company's motorfleet.The record reveals that all motor transport employees in Cali-fornia are ultimately under the same supervision, that they receivethe same wages within their respective employee-classifications, thattheir hours and working conditions are the same, and that there isvirtually no employee interchange between them and employees inother departments of the Company.Although it thus appears that employees in the Motor TransportDepartment in California constitute a well defined group of employeesof a recognized craft capable of functioning as a State-wide unit,the record discloses that the employees claimed by the Oil Workersat the El Segundo refinery 9 equally constitute an identifiable groupwhich might function as a separate unit or might appropriately beincluded in a State-wide unit.Accordingly, our determination of theappropriate unit or units will depend in part upon the desires of theemployees as expressed in the elections which we shall hereinafterdirect.We shall not, however, include within the State-wide voting groupemployees in the Motor Transport Department at the Richmond re-finery because, as appearsinMatter of Standard Oil Company ofCalifornia,67 N. L. R. B. 139, issued this day, we found as appro-priate a unit confined to certain employees in that department at theRichmond refinery and granted the request of the Petroleum Workersto appear on the ballot with the petitioner therein in order to determinethe collective bargaining representative for those employees.Nor, inaddition, shall we include within this same voting group employeesin the Motor Transport Department at the Bakersfield refinery be-cause on February 19, 1946, pursuant to a consent election held onFebruary 12,1946, the Petroleum Workers was designated by an Agentof the Board as the bargaining representative of all production and8The operators,unlike the drivers who operate trucks, run cranes, shovels,and bull-dozers.8Employees at the El Segundo refinery, comprising drivers, helpers,operators,utilityservicemen, and maintenance employees are under separate immediate supervision andconfine their activities to the geographic limits of the refinery. STANDARD OIL COMPANY OF CALIFORNIA137maintenance employees, which included the Motor Transport Depart-ment employees, on the classified pay roll at that refinery.Although the showing of representation made by Local 248 is con-fined to the Company's employees in the unit alleged by it to be appro-priate, we shall, nevertheless, inasmuch as an election is to be conductedamong the Company's Motor Transport Department employees inCalifornia, accord Local 248 a place on the ballot with the PetroleumWorkers in the State-wide voting group with permission to withdrawtherefrom by notifying the Regional Director within ten (10) daysafter the issuance of this Decision and Direction of Elections.We shall direct that separate elections by secret ballot be held amongthe employees in each of the voting groups described below who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject to the limitations and addi-tions set forth in the Direction :Group I. All employees of the Motor Transport Department inCalifornia on the Company's classified pay roll, including operators,drivers, helpers, maintenance personnel, dispatchers, field clericals,excluding employees at the Richmond, El Segundo, and Bakersfieldrefineries, and employees in the San Francisco and Sacramento SalesDistricts, office and clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, to determine whether they desire to be represented byLocal 248, by the Petroleum Workers, or by neither.Group 2. All employees of the Motor Transport Department at theCompany's El Segundo refinery, excluding office and clerical em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetherthey desire to be represented by the Petroleum Workers, by the OilWorkers, or by neither.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it isherebyDIREorthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard Oil Com-pany of California, separate elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from 138DECISIONSOF NATIONALLABOR RELATIONS BOARDthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among thefollowing groups of the Company's employees who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections: (1) to de-termine whether the employees described in Group I of Section IV,supra,desire to be represented by Petroleum Drivers & Helpers, Local248, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers, affiliated with the AmericanFederation of Labor, or by Independent Union of Petroleum Workers,for the purposes of collective bargaining, or by neither; and (2) todetermine whether the employees described in Group 2 of SectionIV,supra,desire to be represented by Independent Union of PetroleumWorkers, or by Oil Workers International Union, CIO, for the pur-poses of collective bargaining, or by neither.MR. GERARD D. REii,LY took no part in the consideration of the aboveDecision and Direction of Elections.